1102, 1107 (1996). Both components of the inquiry must be shown.
                Strickland v. Washington, 466 U.S. 668, 697 (1984).
                            First, appellant claimed that trial counsel failed to interview
                two of the State's witnesses, failed to investigate appellant's alibi, and
                failed to locate a woman observed on the surveillance video exiting from
                Room 120. Appellant failed to demonstrate deficiency or prejudice as his
                claim was bare and he failed to argue below what a more thorough
                investigation would have revealed. See Molina v. State, 120 Nev. 185, 192,
                87 P.3d 533, 538 (2004). Appellant accepted negotiations at the
                preliminary hearing, thereby eliminating trial counsel's need to
                investigate the case further. Appellant failed to provide any explanation
                for why he entered a guilty plea if he believed he had an alibi. Given the
                witnesses' identification and the surveillance video, appellant failed to
                demonstrate a reasonable probability that he would not have entered a
                guilty plea and would have insisted on going to trial had trial counsel
                investigated his alibi. Therefore, we conclude that the district court did
                not err in denying this claim.
                            Second, appellant claimed that his trial counsel was
                ineffective for advising him to waive the preliminary hearing because the
                State's evidence was weak and unreliable. Appellant failed to
                demonstrate deficiency or prejudice. Appellant failed to demonstrate that
                the State would not have been able to satisfy its burden of establishing
                probable cause for the crimes alleged in the criminal complaint. See NRS
                171.206. Appellant received a substantial benefit as he avoided the older-
                victim enhancement, a charge of burglary, and potential habitual criminal




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                adjudication. Therefore, we conclude that the district court did not err in
                denying this claim.
                            Third, appellant claimed that his trial counsel coerced his
                guilty plea by telling him that he could spend the rest of his life in prison,
                telling him that he would lose if he went to trial, telling him that he could
                be part of an in-patient program and receive probation, and telling his
                mother-in-law that he would get a sentence of 2 to 5 years. Appellant
                failed to demonstrate deficiency or prejudice. Candid advice about the
                consequences of a conviction and the strength of the State's case is not
                deficient. Appellant was eligible for large habitual criminal treatment,
                and thus, he faced a potential life sentence. In entering his plea, appellant
                indicated that he was not promised anything not included in the guilty
                plea agreement and he was not acting under duress or coercion.
                Therefore, we conclude that the district court did not err in denying this
                claim.
                            Fourth, appellant claimed that his trial counsel was ineffective
                because he had a conflict of interest. Appellant claimed that his trial
                counsel was unable to negotiate with the deputy district attorney because
                of an alleged personal relationship between the two attorneys. Appellant
                failed to demonstrate that his counsel's performance was deficient or that
                he was prejudiced. Appellant negotiated a guilty plea prior to the
                preliminary hearing and the record indicates that a different attorney
                from the district attorney's office represented the State during the
                proceedings in the justice court. Appellant failed to demonstrate that an
                actual conflict of interest adversely affected the performance of his




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                counsel. See Strickland, 466 U.S. at 692; Cuyler v. Sullivan, 446 U.S. 335,
                348 (1980); Leonard v. State, 117 Nev. 53, 63, 17 P.3d 397, 404 (2001).
                            Finally, appellant claimed that cumulative deficiencies in his
                counsel's performance warranted relief. Because appellant failed to
                demonstrate any deficiencies, appellant failed to demonstrate cumulative
                error. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                  )F4a          , J
                                                   Douglas


                                                                                   J.
                                                   Saitta


                cc: Hon. Kathleen E. Delaney, District Judge
                     Willie James Lemons, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A